DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 2-3 of applicant’s remarks, filed September 22nd, 2022, with respect to the rejection(s) of claim(s) 2, 22, and 41 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiao (WO 2009051965 A1).  Chiao teaches the amended claim language through having an explicit template, as well as a more accurate use of the feedback loop. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 22, and 41 recite the limitation "the obtained neural measurement”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the neural measurement”.
Claims 5, 6, 21 recite the limitation "the feedback circuit”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the closed loop feedback circuit”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-14, 16-29, 32-34, and 36-43 rejected under 35 U.S.C. 103 as being unpatentable over Parker (WO 2012155188 A1) in view of Chiao (WO 2009051965 A1).
	Regarding claim 2, Parker teaches a controller for an implantable device (Pg. 4, lines 8-9:  “an implantable device for controllably applying a neural stimulus”), the controller comprising a processor (Pg. 4, line 17:  “a control unit”) configured to: 
control a stimulus source to generate a first stimulus to be applied to neural tissue, the first stimulus defined by at least one stimulus parameter (Pg. 4, line 18:  “control application of a neural stimulus as defined by a set of parameter values”); 
obtain a neural measurement from one or more sense electrodes, the neural measurement comprising artefact (Pg. 4, line 22-23:  “determine from the measured evoked response a feedback variable”).
Parker fails to teach correlating the neural measurement against a filter template; determine a measured neural response based on the correlation; and use the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation.
Chiao teaches correlating the obtained neural measurement against a filter template (Paragraph 0129:  “the neuron was identified templates of the recorded action potentials (AP) to three mechanical stimuli of brush, pressure, and pinch were formed … Combined with the action potential template, the ISI feature provides more accuracy recognizing pain signals”:  created templates are used to correlate neuron action potentials to a stimuli); and 
determine a measured neural response based on the correlation (Paragraph 0147:  “recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals” and Paragraph 0151:  “classifies the action potentials into pain signals and pain levels”:  pain signals and levels are determined based on the classification of action potentials, which is done using the templates); and
use the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation (Paragraph 0147: “A closed-loop software in the module synthesizes the optimized stimulating signals from the recorded pain levels. The patient can also use the graphics interface to control the comfort level and set the ISI recognition algorithm to identify action potentials. The closed loop software will filter the electrical signals, recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals. The system will adaptively vary to reflect the current condition of the human nervous system. The system will recommend an optimized set of parameters, including electrical current strength, durations and frequencies, of stimulation which will achieve the patient's desired comfort level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker to incorporate the specific feedback loop and filtering of Chiao, because it allows for a patient to reach their ideal comfort level (Paragraph 0147 of Chiao).

	Regarding claim 22, Parker teaches the method comprising: 
generating a first stimulus to be applied to neural tissue, the first stimulus defined by at least one stimulus parameter (Pg. 4, line 18:  “control application of a neural stimulus as defined by a set of parameter values”); 
obtaining a neural measurement from one or more sense electrodes, the neural measurement comprising artefact (Pg. 4, line 22-23:  “determine from the measured evoked response a feedback variable”);
Parker fails to teach correlating the obtained neural measurement against a filter template; determine a measured neural response based on the correlation; and use the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation.
Chiao teaches correlating the obtained neural measurement against a filter template (Paragraph 0129:  “the neuron was identified templates of the recorded action potentials (AP) to three mechanical stimuli of brush, pressure, and pinch were formed … Combined with the action potential template, the ISI feature provides more accuracy recognizing pain signals”:  created templates are used to correlate neuron action potentials to a stimuli); and 
determine a measured neural response based on the correlation (Paragraph 0147:  “recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals” and Paragraph 0151:  “classifies the action potentials into pain signals and pain levels”:  pain signals and levels are determined based on the classification of action potentials, which is done using the templates); and
using the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation (Paragraph 0147: “A closed-loop software in the module synthesizes the optimized stimulating signals from the recorded pain levels. The patient can also use the graphics interface to control the comfort level and set the ISI recognition algorithm to identify action potentials. The closed loop software will filter the electrical signals, recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals. The system will adaptively vary to reflect the current condition of the human nervous system. The system will recommend an optimized set of parameters, including electrical current strength, durations and frequencies, of stimulation which will achieve the patient's desired comfort level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker to incorporate the specific feedback loop and filtering of Chiao, because it allows for a patient to reach their ideal comfort level (Paragraph 0147 of Chiao).

	Regarding claim 41, Parker teaches a non-transitory computer readable medium comprising machine-readable instructions (Pg. 9, line 1:  “According to another aspect the present invention provides a computer program product”), which when executed by a processor cause the processor to:
control a stimulus source to generate a first stimulus to be applied to neural tissue, the first stimulus defined by at least one stimulus parameter (Pg. 4, line 18:  “control application of a neural stimulus as defined by a set of parameter values”); 
obtaining a neural measurement from one or more sense electrodes, the neural measurement comprising artefact (Pg. 4, line 22-23:  “determine from the measured evoked response a feedback variable”); and 
Parker fails to teach correlating the obtained neural measurement against a filter template; determine a measured neural response based on the correlation; and use the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation.
Single teaches correlating the obtained neural measurement against a filter template to determine a correlation (Paragraph 0129:  “the neuron was identified templates of the recorded action potentials (AP) to three mechanical stimuli of brush, pressure, and pinch were formed … Combined with the action potential template, the ISI feature provides more accuracy recognizing pain signals”:  created templates are used to correlate neuron action potentials to a stimuli); and 
determine a measured neural response based on the correlation (Paragraph 0147:  “recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals” and Paragraph 0151:  “classifies the action potentials into pain signals and pain levels”:  pain signals and levels are determined based on the classification of action potentials, which is done using the templates); and
using the measured neural response in a closed loop feedback circuit to determine the at least one stimulus parameter to control neuromodulation (Paragraph 0147: “A closed-loop software in the module synthesizes the optimized stimulating signals from the recorded pain levels. The patient can also use the graphics interface to control the comfort level and set the ISI recognition algorithm to identify action potentials. The closed loop software will filter the electrical signals, recognize the target action potentials, and classify the action potentials into pain classes. The pain signals then will be fed into an adaptive system to learn about the pain signal patterns with respect to the stimulation signals. The system will adaptively vary to reflect the current condition of the human nervous system. The system will recommend an optimized set of parameters, including electrical current strength, durations and frequencies, of stimulation which will achieve the patient's desired comfort level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker to incorporate the specific feedback loop and filtering of Chiao, because it allows for a patient to reach their ideal comfort level (Paragraph 0147 of Chiao).

	Regarding claims 3 and 23, Parker teaches wherein the neuromodulation is controlled based on whether the correlation indicates that a neural response is present in the neural measurement (Pg. 4, line 22-23:  “determine from the measured evoked response a feedback variable”).

	Regarding claims 4 and 24, Parker teaches wherein determining the measured neural response comprises determining, based on the correlation, a magnitude of the neural response evoked by the first stimulus; and wherein the neuromodulation is controlled based on the magnitude of the neural response (Pg. 5, lines 19-23:  “The feedback variable could be any one of: an amplitude; an energy; a power; an integral; a signal strength; or a derivative, of any one of: the whole evoked compound action potential; the fast neural response for example in the measurement window 0-2 ms after stimulus; the slow neural response for example in the measurement window 2-6 ms after stimulus; or of a filtered version of the response”).

	Regarding claims 5 and 25, Parker teaches wherein the feedback circuit is further configured to: 
compare the magnitude of the neural response to a desired value (Pg. 15 lines 31-34:  “continually looks for error between the actual measured Αβ and the current target level 2004 as defined by the therapy map”), and 
determine the at least one stimulus parameter based on the comparison to effect to control the neuromodulation (Pg. 15, line 34-Pg 16, line1:  “The instantaneous stimulus current (ie the stimulus current of the very next stimulus pulse) is adjusted accordingly”).

Regarding claims 6 and 26, Parker teaches wherein the feedback circuit is further configured to: 
determine an error signal based on a difference between the magnitude of the neural response and the desired value (Pg. 15 lines 31-34:  “continually looks for error between the actual measured Αβ and the current target level 2004 as defined by the therapy map”); 
scale the error signal by a gain (Pg. 19, lines 10-13:  “For differential gain the feedback gain, being the relationship between the feedback variable error from its target value (FBVE) and the resulting control variable change, is set to a different value for positive or negative FBVEs”); and 
determine the at least one stimulus parameter based on the scaled error signal (Pg. 19, lines 6-8:  “Thus, in preferred embodiments the control loop is used so that the stimulus is constantly adjusted to cater for such side-effects, but in a different manner depending on whether the feedback is acting to increase or decrease stimulus intensity”).

	Regarding claims 7 and 27, Parker teaches wherein determining the at least one stimulus parameter comprises integrating the scaled error signal (Pg. 15,lines 13-15:  “For differential slew rate limits the maximum change in control variable allowable is also set to two different values, depending on whether the FBVE is positive or negative”: differentiation needs integration).

	Regarding claims 8 and 28, Parker teaches wherein determining the at least one stimulus parameter comprises adjusting the stimulus parameter by the scaled error signal (Pg. 19, lines 10-13:  “For differential gain the feedback gain, being the relationship between the feedback variable error from its target value (FBVE) and the resulting control variable change, is set to a different value for positive or negative FBVEs”).

	Regarding claims 9 and 29, Parker teaches wherein the at least one stimulus parameter is an amplitude of a stimulus current (Pg. 5, lines 24-26:  “the feedback variable may in some embodiments be the zero intercept, or the slope, of a linear portion of the response of Αβ amplitude to varying stimulus current”).

	Regarding claims 12 and 32, Parker teaches wherein the filter template comprises at least three half cycles of an alternating waveform (Pg. 36, lines 10-11:  “In this embodiment, parameters which are varied within the parameter search space include:  For example: sinusoidal response can be generated with f(t) as a sin function g = 0, A2 = A3 = 0. A conventional square biphasic pulse has a parameter set Fi(t) = -F.sub.2(t) = Al = A2 = -A3 = -A4.”), amplitude modulated by a window (Pg. 36, lines 13-17:  amplitude modulated by a pulse window).

	Regarding claims 13 and 33, Parker teaches wherein only a single point of the correlation is calculated (Pg. 15, line 31-Pg. 16, line 7:  single pulse of current then adjustment occurs with correlation calculation at each pulse).

	Regarding claims 14 and 34, Parker fails to teach wherein the single point of the correlation is calculated at a predefined optimal time delay (Pg. 25, line 15-18:  “This may be modelled, for each point on the fibre, as experiencing a fixed action current waveform, delayed proportional to the point's distance from the site of initiation”).

	Regarding claims 16 and 36, Parker fails to teach wherein the optimal time delay is recalculated prior to every attempted measurement of a neural response (Pg. 25, line 15-18:  “This may be modelled, for each point on the fibre, as experiencing a fixed action current waveform, delayed proportional to the point's distance from the site of initiation”:  each measurement occurs at a point, which is how the delay is calculated).
	
	Regarding claims 17 and 37, Parker teaches wherein the optimal time delay is recalculated in response to a detected change in posture of a recipient of the implantable device (Pg. 17, lines 2-4:  “As the user changes posture, either when asked by a clinician or by fitting software, or simply of their own volition at later times, further points on the therapy map 2202 are determined in like manner by reference to the respective threshold current”).

	Regarding claims 18 and 38, Parker teaches wherein the processor is configured to control the stimulus source to generate the first stimulus to be applied to the neural tissue by a stimulus electrode, wherein the stimulus electrode is mounted upon a common electrode array with the one or more sense electrodes (Pg. 11, lines 7-9:  “Device 100 further comprises an electrode array 120 consisting of a three by eight array of electrodes 122, each of which may be selectively used as either the stimulus electrode or sense electrode, or both”).

	Regarding claim 19, Parker teaches wherein each electrode of the electrode array may be selectively used as either a stimulus electrode or a sense electrode (Pg. 11, lines 7-9:  “Device 100 further comprises an electrode array 120 consisting of a three by eight array of electrodes 122, each of which may be selectively used as either the stimulus electrode or sense electrode, or both”).	

	Regarding claims 20 and 39, Parker teaches wherein determining the measured neural response is based on a neural measurement obtained from a single stimulus (Pg. 4, lines 24-30: “one or more of the stimulus parameter values to effect the required change in the control variable, and iteratively perform the applying, measuring, comparing and altering, in order to improve alignment of the feedback variable with the therapy map over time” and Pg. 15, line 31-Pg. 16, line 7:  single pulse of current then adjustment occurs with correlation calculation at each pulse).

	Regarding claims 21 and 40, Parker teaches wherein the feedback circuit is configured to determine the at least one stimulus parameter using the correlation, prior to application of a stimulus subsequent to the single stimulus (Pg. 4, lines 24-30: “one or more of the stimulus parameter values to effect the required change in the control variable, and iteratively perform the applying, measuring, comparing and altering, in order to improve alignment of the feedback variable with the therapy map over time” and Pg. 15, line 31-Pg. 16, line 7:  single pulse of current then adjustment occurs with correlation calculation at each pulse).

	Regarding claims 42 and 43, Parker teaches wherein the processor is configured to implement the closed loop feedback circuit (Pg. 4, lines 24-30: “one or more of the stimulus parameter values to effect the required change in the control variable, and iteratively perform the applying, measuring, comparing and altering, in order to improve alignment of the feedback variable with the therapy map over time” and Pg. 4, line 17:  “a control unit”:  control unit operates systems in the device).

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Chiao as applied to claims 1 and 22 above, and further in view of Kuhn (US 20110066206 A1).
	Regarding claims 10 and 30, Parker and Chiao fail to teach wherein the filter template is substantially orthogonal to the artefact.
	Kuhn teaches wherein the filter template is substantially orthogonal to the artefact (Paragraph 0131:  “In this case, a principle component that is normal (orthogonal) to the first principle component of the plotted measurements in the presence of artifact, e.g. during shock delivery, can be used to remove the effect of the artifact from the measurement variation”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker and Chiao to incorporate the orthogonal template of Kuhn, because it can remove artifact effects (Paragraph 0131 of Kuhn).

Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, Chiao, and Kuhn as applied to claims 10 and 30 above, and further in view of Osorio (US 20120310050 A1).
	Regarding claims 11 and 31, Parker, Chiao, and Kuhn fail to teach wherein the filter template has a dot product with the neural response which is close to that of a matched filter matched to the neural response.
	Osorio teaches wherein the filter template has a dot product with the neural response which is close to that of a matched filter matched to the neural response (Paragraph 0161:  “Techniques of pattern recognition include using an n-dimension vector of features to identify classes; a dot-product or angular filter, identifying categorical (e.g., extreme) or ordinal (e.g., integer-valued or real-valued) classes”:  classification of seizures which would include neuro-measurements).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parker, Chiao, and Kuhn to incorporate the dot product filter of Osorio, because it can help improve pattern recognition (Paragraph 0161 of Osorio).

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Chiao as applied to claims 1 and 22 above, and further in view of Piersol (“Time Delay Estimation Using Phase Data”, 1981)
Regarding claims 15 and 35, Parker and Chiao fail to teach wherein the processor is further configured to determine the optimal time delay when a signal to artefact ratio is greater than one, at which a first or single point of the correlation between the neural measurement and the filter template should be produced, by: 
at an approximate time delay between the neural response and the filter template, computing real and imaginary parts of a fundamental frequency of a discrete Fourier transform (DFT) of the neural measurement; 
calculating a phase defined by the real and imaginary parts; 
relative to a fundamental frequency of the template, calculating a time adjustment needed to change the calculated phase to 7c/2; and 
defining the optimal time delay as being a sum of the approximate time delay and the time adjustment.
Piersol teaches wherein the processor is further configured to determine the optimal time delay when a signal to artefact ratio is greater than one, at which a first or single point of the correlation between the neural measurement and the filter template should be produced (Pg. 476, Col. 1: “The bias error in this calculation evolves from the fact that the unit impulse response gives greatest weight to the frequencies where the coherence is highest, Le., it interprets high coherence as good signal-to-noise ratio”:  calculating optimal time delay is a generic analysis step not specific to neural modulation), by: 
at an approximate time delay between the neural response and the filter template, computing real and imaginary parts of a fundamental frequency of a discrete Fourier transform (DFT) of the neural measurement (Pg. 472, Col. 1-2:  the equations and methods are discussing Fourier transforms of discrete frequencies incorporating real and imaginary parts); 
calculating a phase defined by the real and imaginary parts (Pg. 472 and 474: phase functions); 
relative to a fundamental frequency of the template, calculating a time adjustment needed to change the calculated phase to pi/2 (Pg. 472, Col. 1:  phase shift that is variable and pi/2 would be obvious to try according to MPEP 2141.III.e) ; and 
defining the optimal time delay as being a sum of the approximate time delay and the time adjustment (Pg. 473, Col. 2:  “The virtues of estimating time delays and their accuracy using phase data”:  estimated time delay is adjusted depending on phase).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time delay calculation of Parker and Chiao to incorporate the calculations of Piersol, because it allows for the accounting of error in time delay calculations (Pg. 473, Col. 2 of Piersol).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791